DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 
Claim Objections
Claim 7, lines 12-13, reads “the plate-shaped member has a length in the vehicle width direction” which should be amended to, --the plate-shaped member has a width in the vehicle width direction--.  
Claim 13, line 9, reads “at least one of the leg portions is spot welded to the top plate” which should be amended to, --at least one of the leg portions is spot welded to the base plate--.  It is clear from the history of prosecution and the context of the previous interview (see PTOL-413 of 01/28/2021) that Applicant intended to reference the welds (X) shown in instant fig. 1 which are between the front leg portion 22 and the base plate 21, and not the bolts shown between the front leg portion 22 and the top plate 14.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 7,421,923). 
Regarding claims 7-12, the pertinence of the prior art to the limitations has been explained in both the previous Office Action (see Final Rejection of 12/01/2020) and in the interview with Applicant’s representative (see PTOL-413 of 01/28/2021), which are incorporated herein by reference.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over either of Kim (US 7,421,923) or Tanigaki et al. (US 9,505,387), in view of Kamigaichi (US 9,172,218).
The Examiner contends that the art of Kim anticipates the limitations, as previously explained. However, in the interest of compact prosecution, a further rejection is offered in the alternative.  
Both the disclosures of Kim and Tanigaki show ECUs within the shifter bracket; but the respective disclosures are silent as to any thermal protections. It was well known in the art, as evidenced by the disclosure of Kamigaichi, that ECUs generate excessive heat, and that such heat was well-known to be damaging to other electrical components, such as electric wiring (Kamigaichi, col. 1, lines 41-67).  Therefore, one of ordinary skill in the art would have been motivated to modify either of the disclosures of Kim or Tanigaki in order to provide thermal insulation to electrical components, such as wiring. 
Kamigaichi is in the related field of electrical junction boxes used in automobiles (col. 1, lines 5-8) and teaches the use of an electrical junction box (i.e., including frame 11) with a unit storing room 20 which accommodates an ECU 63 (col. 10, lines 4-19). Further, the inventive design of Kamigaichi’s junction box is to prevent heat from leaking outside the ECU storage room in order to effectively insulate adjacent thermally-sensitive wires or other electrical components (col. 10, lines 4-19). 
Therefore, following from the above discussion, one of ordinary skill in the art prior to the time of effective filing would have been motivated to use the electrical junction box of Kamigaichi in combination with either of the disclosures of Kim or Tanigaki, for the purpose of protecting other electrical components, such as wiring, from thermal damage. 
.  

Allowable Subject Matter
Claims 13-20 are allowed.
However, Applicant’s attention is drawn to the objection of claim 13, elsewhere above.

Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. Applicant has argued that the newly amended limitations of claim 7 have overcome the art of record. This is not persuasive. The thrust of Applicant’s arguments regarding Kim were previously addressed in the Interview of 01/28/2021. 
Further, as also stated in the Interview of 01/28/2021, one of ordinary skill in the art would have been motivated to modify the disclosures of either Kim or Tanigaki to include a “plate-shaped member” with “a length in the vehicle width direction that is equal to or greater than a length of the electronic control unit in the vehicle width direction” for the purpose of, e.g., shielding.  As noted in the body of the rejection above (see mapping of Kamigaichi), providing a known thermally-protective housing for the ECU would also read on the limitation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akimoto et al. (US 2007/0138819) shows, in at least figs. 3-4, a metal console frame 120 with a plate 139 that supports an ECU 208 and a shift lever 210 by para. 42, where the components are connected together by welding by para. 37. However, the space 206 in which the ECU 208 is located is defined between the plate 139 and the cover 182, and not between the plate 139 and the floorboard 15. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658